MORTON, District Judge.
The original petition was good upon its face and was brought in good faith. There is no evidence that the intervening creditors were aware of the facts upon which the estoppel *552against the principal petitioners arises, nor that they did not act in good faith in intervening. The intervening petitions were properly and seasonably filed.
The motions to dismiss the intervening petitions are severalty denied. See Re Bedingfield (D. C.) 96 Fed. 190; Re Ryan (D. C.) 114 Fed. 373; Re Lewis F. Perry & Whitney Co. (D. C.) 172 Fed. 744.
No further suggestions having been made by the parties, in accordance with the opinion herein dated 'July 28, 1913, the petition in bankruptcy is dismissed, without costs.